Citation Nr: 1308240	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-38 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the feet, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his appeal in signed correspondence received by the Board in January 2013.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for peripheral neuropathy of the feet have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In correspondence received in January 2013, the Veteran expressed his intent to withdraw the issue of entitlement to service connection for peripheral neuropathy of the feet.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter. 

ORDER

The appeal is dismissed.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


